___________

                                     No. 96-2162
                                     ___________

Dale W. Kunkel; James L. Curtis, *
                                           *
              Plaintiffs,                  *
                                           *
Donald R. Simpson, Jr.,                    *
                                           *
              Appellant,                   *   Appeal from the United States
                                           *   District Court for the
     v.                                    *   Eastern District of Missouri.
                                           *
Dora B. Schriro; Paul Delo;                *       [UNPUBLISHED]
Steve Long; Fred Johnson; Ray              *
Pogue; Lisa C. Bowen; Harry                *
Gamble; Bill Rodgers; Charles              *
Harris, in their individual and        *
in their official capacities,              *
                                           *
              Appellees.                   *



                                     ___________

                     Submitted:      December 26, 1996

                            Filed:   January 2, 1997
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Donald R. Simpson, Jr. appeals from the district court's1
judgment granting defendants summary judgment in this 42 U.S.C.
§ 1983 action.      Simpson was an inmate at Potosi Correctional Center
(PCC). Pursuant to PCC policy, Simpson--as a non-capital punishment
inmate requiring protective custody--was placed in Administrative
Segregation "No-Contact" Protective Custody (ASNCPC).              As an inmate



     1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.
placed in ASNCPC, his contacts with other inmates were curtailed,
he    was      prohibited      from   actual     contact    with    visitors,   and
restrictions were placed on the types of personal property he could
retain in his cell.             Simpson claimed that he was denied equal
protection, in violation of the Fourteenth Amendment, because he
was treated differently from inmates placed in Capital Punishment
Protective       Custody       who    retained    "the     same    privileges   and
constitutional rights of the general population inmates"; and that
he was punished in violation of the Eighth Amendment, because even
though he was placed in ASNCPC for his protection and not for
punishment, he was deprived of these constitutional rights and
privileges.        The district court granted defendants' motion for
summary judgment, Simpson timely appealed, and we now affirm.


        We review the district court's grant of summary judgment de
novo.    See Demming v. Housing and Redevelopment Auth., 66 F.3d 950,
953 (8th Cir. 1995).            We conclude the personal property and no
contact restrictions placed on PCC's ASNCPC inmates were reasonably
related to maintaining security--which "is clearly a legitimate
penological objective."          Cf. Hosna v. Groose, 80 F.3d 298, 304-05,
305     n.10    (8th   Cir.)    (quoted   case    omitted)    (equal    protection
requirements; personal property restrictions reasonably related to
"heightened" security risk posed by administrative segregation
inmates), cert. denied, 117 S. Ct. 164 (1996); Brock v. Rutherford,
468 U.S. 576, 589 (1984) (Constitution does not require that
detainees be allowed contact visits after determination that such
visits will jeopardize prison security).


        We further conclude that Simpson was not unconstitutionally
punished in violation of the Eighth Amendment.                      See Farmer v.
Brennan, 114 S. Ct. 1970, 1976 (1994) (prisoner complaints subject
to Eighth Amendment scrutiny); Williams v. Delo, 49 F.3d 442, 445
(8th Cir. 1995) (Eighth Amendment violation requires deliberate

                                          -2-
indifference).   Accordingly, we affirm.




                                -3-
A true copy.


     Attest:


          CLERK,   U.S.   COURT   OF   APPEALS,   EIGHTH   CIRCUIT.




                            -4-